Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (the
“Second Amendment”), dated April 30, 2009, is by and among StoneMor GP LLC, a
Delaware limited liability company (the “General Partner”), StoneMor Partners
L.P., a Delaware limited partnership (the “Parent”), StoneMor Operating LLC, a
Delaware limited liability company (the “Company”), the Subsidiaries of the
Parent set forth on the signature pages hereto (together with the Company, each
individually an “Issuer” and collectively, the “Issuers” and together with the
General Partner and the Parent, each individually a “Credit Party” and
collectively, the “Credit Parties”) and the Noteholders (as defined below) party
hereto.

BACKGROUND

A. Pursuant to that certain Amended and Restated Note Purchase Agreement, dated
August 15, 2007, by and among the Credit Parties and the purchasers listed on
Schedule A attached thereto (collectively, the “Purchasers,” and together with
their successors and assigns including, without limitation, future holders of
the Shelf Notes, herein collectively referred to as the “Noteholders”), as
amended by that certain First Amendment to Amended and Restated Note Purchase
Agreement, dated November 2, 2007 (the “Existing Note Agreement”, and as amended
pursuant to this Second Amendment, the “Note Agreement”), the Issuers, among
other things, (i) issued to the Purchasers their (a) 7.66% Senior Secured Notes
due September 20, 2009, in the aggregate principal amount of $80,000,000 (the
“Series A Notes”), (b) 9.34% Series B Senior Secured Notes due August 15, 2012,
in the aggregate principal amount of $35,000,000 (the “Existing Series B Notes”,
and the Existing Series B Notes, as amended pursuant to this Second Amendment
and as may be further amended, restated, modified or replaced from time to time,
together with any such notes issued in substitution therefor pursuant to
Section 13 of the Note Agreement, the “Series B Notes”), and (c) 9.09% Senior
Secured Series C Notes due December 21, 2012, in the aggregate principal amount
of $17,500,000 (the “Existing Series C Notes”, and the Existing Series C Notes,
as amended pursuant to this Second Amendment and as may be further amended,
restated, modified or replaced from time to time, together with any such notes
issued in substitution therefor pursuant to Section 13 of the Note Agreement,
the “Series C Notes”, and the Series C Notes, together with the Series A Notes
and the Series B Notes, collectively, the “Issued Notes”), and (ii) authorized
the issuance of up to $150,000,000 aggregate principal amount of their Shelf
Notes (inclusive of the Issued Notes).

B. Issuers have requested certain amendments to the Existing Note Agreement as
more fully set forth herein.

C. The Noteholders are willing to agree to such amendments on the terms and
subject to the conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Note Agreement.

(b) Additional Definitions. The following additional definitions are hereby
added to Schedule B of the Existing Note Agreement to read in their entirety as
follows:

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA, less any cash dividends or
distributions made by the Parent to (b) Consolidated Fixed Charges, each as
measured for the most recently completed Measurement Period.

“Consolidated Fixed Charges” means, for any period, the sum of (a) the aggregate
principal amount of all regularly scheduled principal payments, redemptions or
similar acquisitions for value of outstanding Consolidated Funded Indebtedness
for such period (but excluding any prepayments or early redemptions or similar
acquisitions for value) and (b) Consolidated Interest Charges with respect to
Consolidated Funded Indebtedness for such period. All calculations of
Consolidated Fixed Charges shall additionally be adjusted on a Pro Forma Basis.

“Equivalent Disposition” means the Disposition by an Issuer to any Person (other
than another Issuer) of (i) assets constituting a business unit, (ii) all or a
substantial part of the business of any Issuer, or (iii) sufficient capital
stock or other Equity Interests of any Issuer so that, after giving effect to
such Disposition, such Person is no longer a Subsidiary.

“Exclusive Management Agreement” means an agreement pursuant to which an Issuer
obtains an exclusive right to manage and control a funeral home or cemetery
business of any other Person for a term of not less than one (1) year.

“Maintenance Capital Expenditures” means Capital Expenditures of the Parent and
any of its Subsidiaries other than Capital Expenditures representing amounts
paid in connection with (a) improvements which enhance (as opposed to maintain)
the value of property, (b) the purchase or construction of mausoleums and
(c) Permitted Acquisitions.

“Refinance” means, in respect of any Indebtedness, to extend, renew, refinance,
restructure or replace, or to issue other Indebtedness, in exchange or
replacement for, in each case, in whole or in part, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Reserve Event Period” means any period during which any holder of Shelf Notes
is required to maintain reserves in respect of the Shelf Notes in excess of 3.4%
of the principal amount of Shelf Notes held by it as a result of a decision of
an insurance regulatory authority having responsibility for valuation of
insurance company assets.

 

2



--------------------------------------------------------------------------------

“Second Amendment” means the Second Amendment to Amended and Restated Note
Purchase Agreement dated April 30, 2009.

“Second Amendment Effective Date” means the date on which the Second Amendment
is effective in accordance with its terms.

(c) Deleted Definitions. The definitions of “Consolidated Interest Coverage
Ratio”, “Non-Renewal Fee” and “Quote” are hereby deleted in their entirety from
Schedule B of the Existing Note Agreement.

(d) Amendment to Definition of “Consolidated EBITDA”. The definition of
“Consolidated EBITDA” set forth in Schedule B of the Existing Note Agreement is
hereby amended by (i) replacing the two references, in the first proviso of such
definition, to “Permitted Acquisitions” with references to “Permitted
Acquisitions or Equivalent Dispositions” and (ii) amending and restating in its
entirety Subsection (h) (it being understood, for the avoidance of doubt, that
Subsection (h) of the Existing Note Agreement encompasses only the following
language: “reasonable fees, costs and expenses incurred in connection with the
Transaction and the restructuring of the Existing Credit Agreement and the
Existing Note Agreement”), as follows:

“(h) reasonable fees, costs and expenses incurred in connection with the
Transaction, the restructuring of the Existing Credit Agreement and the Existing
Note Agreement, the First Amendment, the Second Amendment and the related
amendment to the Credit Agreement, and the refinancing of the Series A Notes;”

(e) Amendment to Definition of “Consolidated Interest Charges”. The definition
of “Consolidated Interest Charges” set forth in Schedule B of the Existing Note
Agreement is hereby amended by replacing the references to “Permitted
Acquisitions” with references to “Permitted Acquisitions or Equivalent
Dispositions”.

(f) Amendment to Definition of “Consolidated Net Income”. The definition of
“Consolidated Net Income” set forth in Schedule B of the Existing Note Agreement
is hereby amended by adding the following immediately after “for any period” in
the first line of the definition: “, subject to determinations expressly
required to be made on a Pro Forma Basis”.

(g) Amendment to Definition of “Credit Agreement”. The definition of “Credit
Agreement” set forth in Schedule B of the Existing Note Agreement is hereby
amended by replacing the references to “refinancing” with references to
“Refinancing” and by replacing the references to “refinanced” with references to
“Refinanced”.

(h) Amendment to Definition of “Investment”. The definition of “Investment” set
forth in Schedule B of the Existing Note Agreement is hereby amended by adding
the following immediately preceding the period at the end of the definition: “,
or (d) any Exclusive Management Agreement”.

 

3



--------------------------------------------------------------------------------

(i) Amendment to Definition of “Make-Whole Amount”. The definition of
“Make-Whole Amount” set forth in Section 8.8 of the Existing Note Agreement is
hereby amended and restated in its entirety as follows:

“The term “Make-Whole Amount” means, with respect to any Shelf Note of any
Series, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Shelf
Note of such Series over the amount of such Called Principal, provided that the
Make-Whole Amount shall be calculated based on the interest rate of such Shelf
Note in effect prior to the effectiveness of the Second Amendment; provided
further, that the Make-Whole Amount may in no event be less than zero.”

(j) Amendment to Definition of “Permitted Acquisition”. The definition of
“Permitted Acquisition” set forth in Schedule B of the Existing Note Agreement
is hereby amended by replacing “or (b)” with “(b) rights from a Domestic Person
under any Exclusive Management Agreement, or (c)”.

(k) Amendment to Definition of “Pro Forma Basis”. The definition of “Pro Forma
Basis” set forth in Schedule B of the Existing Note Agreement is hereby amended
by replacing “a net asset value of Perpetual Care Trusts multiplied by ten-year
Treasury Rate plus 150 basis points and Merchandise Trusts multiplied by
five-year Treasury Rate plus 150 basis points” in clause (b) of such definition
with the following: “the net asset value thereof multiplied by the yield to
maturity of the Barclays Aggregate Bond Index plus 200 basis points (or if such
index is not available, a replacement index and margin that is selected by the
Company and reasonably satisfactory to the Required Holders), but in any case,
not less than 5% per annum or more than 7% per annum.

2. Amendment of the Existing Notes.

(a) Series B Notes. The Existing Series B Notes are hereby and shall be deemed
to be, automatically and without any further action, amended and restated in
their entirety as set forth in Exhibit A-1; except that the name of the holder
of the Note, date, registration number and principal amount set forth in each
Existing Series B Note shall remain the same; provided, however, that, at the
request of any Noteholder, the Issuers shall execute and deliver a new Series B
Note or Series B Notes in the form of such Exhibit A-1 in exchange for its
Existing Series B Note, registered in the name of such Noteholder, in the
aggregate principal amount of the Series B Notes owing to such Noteholder on the
date hereof and dated the date of the last interest payment made to such
Noteholder in respect of its Existing Series B Notes. Each reference to the
“9.34% Series B Senior Secured Notes due August 15, 2012” in any of the Finance
Documents is hereby deleted and replaced with a reference to the “11.00% Series
B Senior Secured Notes due August 15, 2012”. Each other reference to “9.34%” in
any of the Finance Documents as the interest rate applicable to the Series B
Notes is hereby deleted and replaced with “11.00%”. The increase in the interest
rate applicable to the Series B Notes referred to in this Section 2(a) and on
Exhibit A-1 shall be effective on a prospective basis as of the Second Amendment
Effective Date.

(b) Series C Notes. The Existing Series C Notes are hereby and shall be deemed
to be, automatically and without any further action, amended and restated in
their entirety as set forth in Exhibit A-2; except that the name of the holder
of the Note, date,

 

4



--------------------------------------------------------------------------------

registration number and principal amount set forth in each Existing Series C
Note shall remain the same; provided, however, that, at the request of any
Noteholder, the Issuers shall execute and deliver a new Series C Note or Series
C Notes in the form of such Exhibit A-2 in exchange for its Existing Series C
Note, registered in the name of such Noteholder, in the aggregate principal
amount of the Series C Notes owing to such Noteholder on the date hereof and
dated the date of the last interest payment made to such Noteholder in respect
of its Existing Series C Notes. Each reference to the “9.09% Senior Secured
Series C Notes due December 21, 2012” in any of the Finance Documents is hereby
deleted and replaced with a reference to the “11.00% Senior Secured Series C
Notes due August 15, 2012”. Each other reference to “9.09%” in any of the
Finance Documents as the interest rate applicable to the Series C Notes is
hereby deleted and replaced with “11.00%”. The increase in the interest rate
applicable to the Series B Notes referred to in this Section 2(b) and on Exhibit
A-2 shall be effective on a prospective basis as of the Second Amendment
Effective Date. Each other reference to “December 21, 2012” in any of the
Finance Documents as the maturity date applicable to the Series C Notes is
hereby deleted and replaced with “August 15, 2012”.

3. A new Section 1.8 is hereby added to the Existing Note Agreement immediately
following Section 1.7 thereof to read in its entirety as follows:

“1.8. Reserve Event Periods.

During each Reserve Event Period commencing after the Second Amendment Effective
Date, the per annum interest rate (including any Default Rate) applicable to all
Shelf Notes shall be increased by 1.5% (150 basis points) per annum above the
interest rate that would otherwise apply. Promptly upon (and in any event within
fifteen (15) Business Days after) any holder of a Shelf Note becomes aware of
the commencement and/or termination of any Reserve Event Period, such holder
shall give written notice thereof to the Company (except that no such notice
need be given if another holder of Shelf Notes has given such notice), it being
acknowledged and agreed that

(a) unless such notice shall have been delivered to the Company at least three
(3) Business Days prior to an interest payment date (subject to clauses (i) and
(ii) of the proviso to Section 1.8(b)), the Issuers shall not be required to pay
such increased interest until the first interest payment date thereafter as to
which such advance notice has been given (provided that the interest payable on
such subsequent interest payment date shall include, subject to clauses (i) and
(ii) of the proviso to Section 1.8(b), the additional interest provided for by
this Section 1.8 accrued from the first day of such Reserve Event Period); and

(b) the failure to give such notice shall not shorten or extend the Reserve
Event Period and shall not affect the rights of the holders of Shelf Notes to
receive increased interest as set forth in this Section 1.8, provided, however,
that (i) the Issuers shall not be required to pay such increased interest for
any portion of a Reserve Event Period that is more than one (1) one year prior
to the date that the Company is given written notice of the existence of such
Reserve Event Period and (ii) to the extent that any such notice relates to a
period prior to the current interest period at the time such notice is given,
the increased interest attributable to such prior period shall be payable within
30 days after delivery of such notice.”

 

5



--------------------------------------------------------------------------------

4. Amendment to Section 2.9. Subsection (e) of Section 2.9 of the Existing Note
Agreement is hereby deleted in its entirety.

5. Amendment to Section 10.1. Subsection (a) of Section 10.1 of the Existing
Note Agreement is hereby amended and restated in its entirety as follows:

“(a) Liens pursuant to any Finance Document, including without limitation, Liens
securing the Lender Obligations (as defined in the Intercreditor Agreement) and
any Refinancing thereof so long as the aggregate principal amount of such Lender
Obligations or Refinancing is not more than the aggregate principal amount
permitted pursuant to Section 10.2(b) and the holder(s) of such Liens agrees to
join into and become bound by the Intercreditor Agreement;”

In connection with any such Refinancing, the parties agree to enter into an
amendment to the Intercreditor Agreement, the effect of which will be to permit
the holder(s) of such Lien to join into and become bound by the Intercreditor
Agreement on the same, or substantially the same, terms as a Lender (as defined
in the Intercreditor Agreement), and to make such other modifications as may be
reasonably incidental thereto.

6. Amendment to Section 10.2. Subsection (b) of Section 10.2 of the Existing
Note Agreement is hereby amended and restated in its entirety as follows:

“(b) (i) Indebtedness of the Credit Parties incurred pursuant to this Agreement
and the other Finance Documents and (ii) Indebtedness of the Credit Parties
incurred pursuant to the Credit Agreement Documents in an aggregate outstanding
principal amount not to exceed $137,850,000 (the “Aggregate Credit Facility
Cap”) at any time divided between an Acquisition Facility not to exceed
$102,850,000 (the “Acquisition Facility Cap”) at any time and a Revolving Credit
Facility (as such term is defined in the Credit Agreement) not to exceed
$35,000,000 (the “Revolving Facility Cap”) at any time (in each case as from
time to time reduced by principal repayments thereof, other than repayments of
revolving loans which may by their terms be reborrowed and other than as a
result of a Refinancing), and any Refinancing of such Indebtedness so long as
any such Refinancing does not increase the principal amount of the Acquisition
Facility outstanding, and does not increase the commitment in respect of the
Revolving Credit Facility in effect, in each case at the time of such
Refinancing (unless such increase is effected pursuant to clause (a) or clause
(b) of the following proviso); provided, however,

 

  (A) if the Company has obtained written commitments from additional lenders
that are or have become parties to the Credit Agreement in an aggregate amount
up to $42,150,000 within 120 days after the Second Amendment Effective Date and
notifies the Noteholders of such commitments in writing within 10 days after the
expiration of such period, the Noteholders will be deemed to have approved an
increase in the Aggregate Credit Facility Cap up to $180,000,000 and an increase
in the Acquisition Facility Cap up to $145,000,000; and

 

  (B)

with the approval (such approval not to be unreasonably withheld, conditioned or
delayed) of the Required Holders, the Aggregate

 

6



--------------------------------------------------------------------------------

 

Credit Facility Cap may be increased up to $205,000,000, the Acquisition
Facility Cap may be increased up to $160,000,000 and the Revolving Facility Cap
may be increased up to $45,000,000.”

7. Amendment to Section 10.11. Section 10.11 of the Existing Note Agreement is
hereby amended and restated in its entirety as follows:

“10.11 Financial Covenants.

(a) Minimum EBITDA. Permit Consolidated EBITDA for any Measurement Period to be
less than the sum of (i) $39,000,000 plus (ii) 80% of the aggregate of all
Consolidated EBITDA for each Permitted Acquisition completed after the Second
Amendment Effective Date (the “Permitted Acquisition Step-Up”).

(b) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any Measurement Period ending in any year set
forth in the table below, to be less than the ratio set forth opposite such year
in such table.

 

Year

   Required Consolidated Fixed
Charge Coverage Ratio

2009 through 2011

   1.15x

2012 and thereafter

   1.20x

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio for
(i) any of the first four Measurement Periods ending on or after the Second
Amendment Effective Date, to be greater than 3.75 to 1.0, or (ii) any
Measurement Period not described in (i) above, to be greater than 3.50 to 1.0.

(d) Maximum Maintenance Capital Expenditures. Permit the Maintenance Capital
Expenditures for any Measurement Period ending in any year set forth in the
table below to exceed the amount set forth opposite such year in such table.

 

Year

   Maximum Maintenance Capital
Expenditures

2009 through 2010

   $ 4,200,000

2011

   $ 4,600,000

2012 and thereafter

   $ 5,200,000

(e) SFAS 15 and 159. For the purposes of the calculation of any financial
covenant in this Section 10.11, any election by a Credit Party to measure an
item of Indebtedness using fair value (as permitted by Statement of Financial
Accounting Standards Nos. 15 and 159) shall be disregarded and such
determination shall be made as if such election had not been made.”

8. Amendment to Section 10.14. Section 10.14 of the Existing Note Agreement is
hereby amended by adding the following immediately preceding the period at the
end of such Section: “, and except that any Indebtedness under the Credit
Agreement Documents

 

7



--------------------------------------------------------------------------------

may be Refinanced from time to time so long as neither the outstanding principal
amount, nor the Commitments (other than the unused portion of any Commitments),
in respect thereof are reduced after giving effect to such Refinancing;”

9. Amendment to Schedule A. Schedule A of the Existing Note Purchase Agreement
is amended and restated in its entirety by Schedule A hereto.

10. Amendment and Restatement of Schedules and Exhibits. Each of the Schedules
and Exhibit to the Existing Note Agreement set forth in the table below are
hereby amended, restated and replaced by the Schedules and Exhibit to this
Second Amendment set forth opposite such Schedules and Exhibit to the Existing
Note Agreement in such table.

 

Schedules and Exhibit

to Existing Note Agreement

  

Schedules and Exhibit

to Second Amendment

Schedule 5.8(c)

   Schedule 9-1

Schedule 5.8(d)(i)

   Schedule 9-2

Schedule 5.8(d)(ii)

   Schedule 9-3

Schedule 5.8(e)

   Schedule 9-4

Schedule 5.9

   Schedule 9-5

Schedule 5.12(d)

   Schedule 9-6

Schedule 5.13(a)

   Schedule 9-7

Schedule 5.13(c)

   Schedule 9-8

Schedule 5.17

   Schedule 9-9

Exhibit A-2

   Exhibit A-1

Exhibit 4.1(k)(iv)

   Exhibit C

11. Prepayment of the Series A Notes. On the Second Amendment Effective Date,
the Issuers shall prepay, in full, in immediately available funds, the
outstanding principal balance of the Series A Notes, together with all accrued
and unpaid interest thereon. No Make-Whole Amount shall be due or owing with
respect to such prepayment. Any failure of the Issuers to make such prepayment
of the Series A Notes on the Second Amendment Effective Date shall constitute an
Event of Default.

12. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Noteholders that, as to such Credit Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Note Agreement and the other Finance Documents are
true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof (taking into account the replacement of the
Schedules referred to in Section 10 of this Second Amendment), except to the
extent such representation or warranty was made as of a specific date;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Second Amendment, the Confirmation and
Reaffirmation of General Partner/Parent Guarantee attached hereto as Exhibit B
(the “Guarantor Confirmation”), and any other documents which the Noteholders
require such

 

8



--------------------------------------------------------------------------------

Credit Party to deliver hereunder (this Second Amendment, the Guarantor
Confirmation and any such additional documents delivered in connection with this
Second Amendment are herein referred to as the “Second Amendment Documents”);
and (ii) all actions, corporate or otherwise, necessary or appropriate for the
due execution and full performance by such Credit Party of the Second Amendment
Documents have been adopted and taken and, upon their execution, the Note
Agreement, as amended by this Second Amendment, the Notes, the General
Partner/Parent Guarantee (after giving effect to the Guarantor Confirmation) and
the other Second Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affects the enforcement of creditors rights in
general and the availability of equitable remedies;

(c) No Violation. The making and performance of the Second Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other agreement or instrument to which any Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject or
(iii) contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, of any Credit Party;

(d) No Default. No Default or Event of Default exists immediately before or will
exist immediately after giving effect to this Second Amendment;

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2008;

(f) Organizational Documents. There have been no changes in the organizational
documents of the Credit Parties since August 15, 2007 (or such later date as any
such organizational documents were initial adopted), except as described on
Annex 1 hereto, certified copies of which have been (i) previously provided to
the Noteholders or (ii) are attached to the Secretary’s Certificate described in
Subsection 13(i) below; and

(g) Acknowledgment of Obligations; Collateral. (i) The Finance Documents are
valid and enforceable against, and all of the terms and conditions of the
Finance Documents are binding on, the Credit Parties and (ii) the liens and
security interests granted to the Collateral Agent, on behalf of the Secured
Parties, by the Credit Parties pursuant to the Finance Documents are valid,
legal and binding, properly recorded or filed and first priority perfected liens
and security interests (subject to Permitted Liens).

 

9



--------------------------------------------------------------------------------

13. Conditions to Effectiveness of Amendment. This Second Amendment shall be
effective upon the Noteholders’ receipt of the following, each in form and
substance reasonably satisfactory to the Noteholders:

(a) Second Amendment. This Second Amendment, duly executed by the Credit Parties
and the Noteholders, together with updated Schedules and Exhibits to the Note
Agreement, as referenced in Section 10 hereof;

(b) Guarantor Confirmation. The Guarantor Confirmation, duly executed by the
General Partner and the Parent;

(c) Amendment to Intercreditor Agreement. A duly executed first amendment to the
Intercreditor Agreement;

(d) Amendment to Credit Agreement. A duly executed Second Amendment to Amended
and Restated Credit Agreement;

(e) Lender Documents. Copies of all documents delivered to the Lenders in
connection with the amendment to the Credit Agreement referred to in
Section 13(d).

(f) Notes. New Series B Notes and Series C Notes, duly executed by the Issuers,
for each Noteholder requesting to exchange Existing Series B Notes and/or
Existing Series C Notes for Series B Notes and/or Series C Notes, respectively;

(g) Amendment Letter. A letter related to the Second Amendment in form and
substance agreed to by the Noteholders and the Credit Parties;

(h) Real Property Documents. Modifications with respect to each of the
Mortgages, affidavits of no change, bring-down title policies and endorsements
and such other related real estate documents as reasonably requested by the
Noteholders;

(i) Secretary’s Certificate. A master secretary’s certificate for each Credit
Party, attaching customary deliveries;

(j) Good Standing Certificates. Subsistence or good standing certificates, and
any applicable foreign qualification certificates, for each Credit Party;

(k) Legal Opinions. The legal opinion of Blank Rome with respect to the Credit
Parties and opinions of local counsel to the Issuers in the various states in
which the Issuers operate;

(l) Compliance Certificate. A Compliance Certificate prepared as of the date of
this Second Amendment with respect to the Measurement Period ended December 31,
2008;

(m) Other Fees and Expenses. Payment to the Noteholders, in immediately
available funds, of all amounts necessary to reimburse the Noteholders for the
reasonable fees and costs incurred by the Noteholders in connection with the
preparation and execution of this Second Amendment and any other Finance
Document, including, without limitation, all fees and costs incurred by the
Noteholders’ attorneys;

 

10



--------------------------------------------------------------------------------

(n) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of their covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Second Amendment, if any; and

(o) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Noteholders may reasonably request.

14. No Waiver; Ratification. The execution, delivery and performance of this
Second Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Noteholders under the Note Agreement, any Finance Document or any Second
Amendment Document and the agreements and documents executed in connection
therewith or (b) constitute a waiver of any provision thereof. Except as
expressly modified hereby, all terms, conditions and provisions of the Note
Agreement and the other Finance Documents shall remain in full force and effect
and are hereby ratified and confirmed by the Credit Parties. Nothing contained
herein constitutes an agreement or obligation by the Noteholders to grant any
further amendments to any of the Finance Documents.

15. No Waiver of Existing Defaults. To induce the Noteholders to enter into this
Second Amendment, the Credit Parties acknowledge, agree, warrant, and represent
that nothing in this Second Amendment nor any communication between any Secured
Party, any Credit Party or any of their respective officers, agents, employees
or representatives shall be deemed to constitute a waiver of (i) any Default or
Event of Default arising as a result of the representations and warranties set
forth in Section 12 proving to be false or incorrect in any material respect, or
(ii) any rights or remedies which any Secured Party has against any Credit Party
under the Note Agreement or any other Finance Document and/or applicable law,
with respect to any such Default or Event of Default arising as a result of the
representations and warranties set forth in Section 12 proving to be false or
incorrect in any material respect.

16. Waiver of Claims. The Credit Parties hereby waive any and all defenses, set
offs and counterclaims which they, whether jointly or severally, may have or
claim to have against each of the Secured Parties as of the date hereof.

17. Binding Effect. This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

18. Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law doctrine of the State of New York.

19. Headings. The headings of the sections of this Second Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Second
Amendment.

20. Counterparts. This Second Amendment may be executed in any number of
counterparts with the same effect as if all of the signatures on such
counterparts appeared on

 

11



--------------------------------------------------------------------------------

one document and each counterpart shall be deemed an original. Delivery of an
executed counterpart of a signature page of this Second Amendment by telecopy or
by electronic means shall be effective as delivery of a manually executed
counterpart of this Second Amendment.

21. Consent to Second Amendment to Credit Agreement. To the extent that consent
of the Noteholders is required, the Noteholders hereby consent to the Second
Amendment to Amended and Restated Credit Agreement dated as of the date hereof
by and among the Credit Parties, the Lenders, the Administrative Agent and the
Collateral Agent.

22. Post-Closing Covenant. Not later than August 31, 2009, the Issuer StoneMor
Illinois LLC shall resolve its delinquent property tax issues with respect to
its real property in a manner reasonably satisfactory to the Collateral Agent.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Second Amendment to Amended and Restated Note
Purchase Agreement as of the date first above written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Parent: STONEMOR PARTNERS L.P. By: STONEMOR GP LLC

its General Partner

By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Company: STONEMOR OPERATING LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

 

[Signature Page to Second Amendment to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

[Signature Page to Second Amendment to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

[Signature Page to Second Amendment to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Bedford County Memorial Park LLC

Birchlawn Burial Park LLC

Blue Ridge Memorial Gardens LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Green Lawn Memorial Park LLC

Henlopen Memorial Park LLC

Henry Memorial Park LLC

J.V. Walker LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Laurelwood Cemetery LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Melrose Land LLC

Modern Park Development LLC

Mount Lebanon Cemetery LLC

Mt. Airy Cemetery LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Prospect Hill Cemetery LLC

PVD Acquisitions LLC

Riverside Cemetery LLC

Riverview Memorial Gardens LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

[Signature Page to Second Amendment to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

[Signature Page to Second Amendment to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Coraopolis Cemetery LLC

The Prospect Cemetery LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Tri-County Memorial Gardens LLC

Twin Hills Memorial Park and Mausoleum LLC

Virginia Memorial Service LLC

WNCI LLC

Westminster Cemetery LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Gardens LLC

Woodlawn Memorial Park LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

 

[Signature Page to Second Amendment to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------

ISTAR TARA LLC By:  

/s/ Nina B. Matis

Name:   Nina B. Matis Title:   Chief Investment Officer THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA By:  

/s/ Yvonne Guajardo

Name:   Yvonne Guajardo Title:   Vice President PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY By:   Prudential Investment Management, Inc.   By:  

/s/ Yvonne Guajardo

  Name:   Yvonne Guajardo   Title:   Vice President PRUCO LIFE INSURANCE COMPANY
By:  

/s/ Yvonne Guajardo

Name:   Yvonne Guajardo Title:   Vice President

 

[Signature Page to Second Amendment to Amended and Restated Note Purchase
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF SERIES B NOTE]

STONEMOR OPERATING LLC

(AND OTHER ISSUERS)

11.00% SERIES B SENIOR SECURED NOTE DUE 2012

 

No. RB-[    ]    Original Principal Amount:    $[            ] Original Issue
Date:    August 15, 2007 Interest Rate:    11.00% per annum (9.34% per annum
through April 30, 2009) Interest Payment Dates:    November 15, February 15, May
15 and August 15 of each year commencing on November 15, 2007 Final Maturity
Date:    August 15, 2012 Principal Prepayment Dates and Amounts:    Entire
outstanding balance due on the Final Maturity Date PPN:   
[                    ]

FOR VALUE RECEIVED, the undersigned, STONEMOR OPERATING LLC, a Delaware limited
liability company (the “Company”), and each of the other undersigned, each a
corporation, limited liability company or a limited partnership, as the case may
be (collectively with the Company, the “Issuers”), hereby jointly and severally
promise to pay to [                    ], or registered assigns, the principal
sum of [                    ] Dollars ($[            ]) on the Final Maturity
Date specified above in an amount equal to the unpaid balance hereof, with
interest (computed on the basis of a 360-day year, 30-day month) (a) subject to
clause (b), on the unpaid balance of the principal thereof at the Interest Rate
per annum specified above, payable on each Interest Payment Date specified above
and on the Final Maturity Date specified above, commencing with the Interest
Payment Date next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) following the occurrence and during the
continuance of an Event of Default (but only upon the request of the Required
Holders), payable on each Interest Payment Date as aforesaid (or, at the option
of the registered holder hereof, on demand) on the unpaid balance of the
principal, on any overdue payment of interest, and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 13.00% or (ii) 2% over the rate of interest publicly announced by Citibank,
N.A. in New York, New York as its “prime” or “base” rate; provided, however, to
the extent applicable, the per annum interest rate otherwise applicable to this
Note pursuant to clauses (a) and (b) shall be increased by 1.50% during each
Reserve Event Period pursuant to Section 1.8 of the Note Purchase Agreement (as
defined below).

 

Exhibit A-1 - 1



--------------------------------------------------------------------------------

Payments of principal, interest hereon and any Make-Whole Amount payable with
respect to this Note are to be made at the main office of Citibank, N.A. in New
York, New York or such other office or agency in New York, New York as
designated by the Company.

This Note is one of the Series B Notes (herein called the “Note”) issued
pursuant to that certain Amended and Restated Note Purchase Agreement, dated as
of August, 15, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”), between the Issuers and the
institutional investors listed in Schedule A thereto, and is entitled to the
benefits thereof. As provided in the Note Purchase Agreement, this Note is
subject to optional prepayment, in whole or from time to time in part, on the
terms specified in the Note Purchase Agreement. Capitalized terms used and not
otherwise defined herein shall have the meanings provided in the Note Purchase
Agreement.

This Note is secured by, and entitled to the benefits of, the Collateral
described in the Security Documents. Reference is made to the Security Documents
for the terms and conditions governing the Collateral for the obligations of the
Issuers hereunder.

Payment of the principal of, and Make-Whole Amount, if any, and interest on this
Note has been guaranteed by the General Partner and Parent in accordance with
the terms of the General Partner/Parent Guarantee.

This Note is a registered Note and, as provided in and subject to the terms of
the Note Purchase Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Issuers may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuers shall not be affected by any notice to
the contrary.

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.

Notwithstanding anything set forth in this Note each Controlled Non-Profit shall
be liable only for that portion of the Obligations from which it derives a
direct benefit, and any Collateral of such Controlled Non-Profit shall only
secure, or be utilized to repay, such portion of the Obligations.

This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the internal law of such State.

 

Exhibit A-1 - 2



--------------------------------------------------------------------------------

STONEMOR OPERATING LLC, a Delaware

limited liability company

By:  

 

Name:   Title:   [SUBSIDIARY ISSUERS] By:  

 

Name:   Title:  

 

Exhibit A-1 - 3



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF SERIES C NOTE]

STONEMOR OPERATING LLC

(AND OTHER ISSUERS)

11.00% SERIES C SENIOR SECURED NOTE DUE 2012

 

No. RC-1    Original Principal Amount:    $[            ] Original Issue Date:
   December 21, 2007 Interest Rate:    11.00% (9.09% per annum through April 30,
2009) Interest Payment Dates:    March 21, June 21, September 21 and December 21
of each year commencing on March 21, 2008 Final Maturity Date:    August 15,
2012 Principal Prepayment Dates and Amounts:    Entire outstanding balance due
on the Final Maturity Date PPN:    [                    ]

FOR VALUE RECEIVED, the undersigned, STONEMOR OPERATING LLC, a Delaware limited
liability company (the “Company”), and each of the other undersigned, each a
corporation, limited liability company or a limited partnership, as the case may
be (collectively with the Company, the “Issuers”), hereby jointly and severally
promise to pay to [                    ], or registered assigns, the principal
sum of [                    ] Dollars ($[            ]) on the Final Maturity
Date specified above in an amount equal to the unpaid balance hereof, with
interest (computed on the basis of a 360-day year, 30-day month) (a) subject to
clause (b), on the unpaid balance of the principal thereof at the Interest Rate
per annum specified above, payable on each Interest Payment Date specified above
and on the Final Maturity Date specified above, commencing with the Interest
Payment Date next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) following the occurrence and during the
continuance of an Event of Default (but only upon the request of the Required
Holders), payable on each Interest Payment Date as aforesaid (or, at the option
of the registered holder hereof, on demand) on the unpaid balance of the
principal, on any overdue payment of interest, and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 13.00% or (ii) 2% over the rate of interest publicly announced by Citibank,
N.A. in New York, New York as its “prime” or “base” rate; provided, however, to
the extent applicable, the per annum interest rate otherwise applicable to this
Note pursuant to clauses (a) and (b) shall be increased by 1.50% during each
Reserve Event Period pursuant to Section 1.8 of the Note Purchase Agreement (as
defined below).

 

Exhibit A-2 - 1



--------------------------------------------------------------------------------

Payments of principal, interest hereon and any Make-Whole Amount payable with
respect to this Note are to be made at the main office of Citibank, N.A. in New
York, New York or such other office or agency in New York, New York as
designated by the Company.

This Note is one of the Shelf Notes (herein called the “Note”) issued pursuant
to that certain Amended and Restated Note Purchase Agreement, dated as of
August, 15, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”), between the Issuers and the
institutional investors listed in Schedule A thereto, and is entitled to the
benefits thereof. As provided in the Note Purchase Agreement, this Note is
subject to optional prepayment, in whole or from time to time in part, on the
terms specified in the Note Purchase Agreement. Capitalized terms used and not
otherwise defined herein shall have the meanings provided in the Note Purchase
Agreement.

This Note is secured by, and entitled to the benefits of, the Collateral
described in the Security Documents. Reference is made to the Security Documents
for the terms and conditions governing the Collateral for the obligations of the
Issuers hereunder.

Payment of the principal of, and Make-Whole Amount, if any, and interest on this
Note has been guaranteed by the General Partner and Parent in accordance with
the terms of the General Partner/Parent Guarantees.

This Note is a registered Note and, as provided in and subject to the terms of
the Note Purchase Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Issuers may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuers shall not be affected by any notice to
the contrary.

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.

Notwithstanding anything set forth in this Note each Controlled Non-Profit shall
be liable only for that portion of the Obligations from which it derives a
direct benefit, and any Collateral of such Controlled Non-Profit shall only
secure, or be utilized to repay, such portion of the Obligations.

[Remainder of page intentionally left blank. Signature pages follow.]

 

Exhibit A-2 - 2



--------------------------------------------------------------------------------

This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the internal law of such State.

 

STONEMOR OPERATING LLC, a Delaware limited liability company By:  

 

Name:   Paul Waimberg Title:   Vice President and Assistant Secretary
[SUBSIDIARY ISSUERS] By:  

 

Name:   Title:  

 

Exhibit A-2 - 3



--------------------------------------------------------------------------------

EXHIBIT B

[CONFIRMATION AND REAFFIRMATION OF GUARANTEE]

Dated: April 30, 2009

Reference is made to that certain Amended and Restated Note Purchase Agreement,
dated as of August 15, 2007 (the “Original Note Purchase Agreement”), by and
among StoneMor GP LLC, a Delaware limited liability company (the “General
Partner”), StoneMor Partners L.P., a Delaware limited partnership (the
“Parent”), StoneMor Operating LLC, a Delaware limited liability company (the
“Company”), and each other Subsidiary of the Parent listed on the signature
pages thereof under the heading “Subsidiary Issuers” (collectively, the
“Subsidiary Issuers”, and together with the Company, collectively, the
“Issuers”, and together with the General Partner and the Parent, collectively,
the “Credit Parties”) and each of the purchasers listed on Schedule A attached
thereto (collectively, the “Purchasers,” and together with their successors and
assigns, including without limitation, future holders of the Shelf Notes, herein
collectively referred to as the “Noteholders”), as amended by that certain First
Amendment to Amended and Restated Note Purchase Agreement, dated November 2,
2007, by and among the Credit Parties and the Noteholders (the “First
Amendment”, and the Original Note Purchase Agreement, as amended by the First
Amendment, the “Existing Note Purchase Agreement”), pursuant to which the
Issuers, among other things, have issued to the Purchasers their (a) 7.66%
Senior Secured Notes due September 20, 2009, in the aggregate principal amount
of $80,000,000 (the “Series A Notes”), (b) 9.34% Series B Senior Secured Notes
due August 15, 2012, in the aggregate principal amount of $35,000,000 (the
“Existing Series B Notes”), and (c) 9.09% Senior Secured Series C Notes due
December 21, 2012, in the aggregate principal amount of $17,500,000 (the
“Existing Series C Notes”, and together with the Series A Notes and the Existing
Series B Notes, the “Existing Notes”).

The Existing Note Purchase Agreement, the Existing Series B Notes and the
Existing Series C Notes are being amended pursuant to the terms of that certain
Second Amendment to Amended and Restated Note Purchase Agreement of even date
herewith by and among the Credit Parties and the Noteholders (the “Second
Amendment”, and the Existing Note Purchase Agreement as amended by the Second
Amendment, the “Note Purchase Agreement”), whereby, among other things, the
Issuers will (i) increase the interest rate on the Existing Series B Notes from
9.34% to 11.00% per annum (the Existing Series B Notes, as so amended, the
“Series B Notes”), (ii) increase the interest rate on the Existing Series C
Notes from 9.09% to 11.00% per annum and shorten the maturity date on the
Existing Series C Notes from December 21, 2012 to August 15, 2012 (the Existing
Series C Notes, as so amended, the “Series C Notes”, and together with the
Series A Notes, the Series B Notes, collectively, the “Outstanding Notes”) and
(iii) provide for an additional increase in the interest rate applicable to the
Shelf Notes during a Reserve Event Period. Capitalized terms not herein defined
shall have the respective meanings assigned to them in the Note Purchase
Agreement.

Each of the Parent and the General Partner are parties to the Guarantee
Agreement dated as of September 20, 2004 in favor of the Noteholders (the
“Guarantee Agreement”). Each of

 

Exhibit B-1



--------------------------------------------------------------------------------

the Parent and the General Partner hereby (i) acknowledges receipt of a copy of
the Second Amendment, (ii) consents to the Issuers’ execution and delivery of
the Second Amendment, the amendment of the Existing Series B Notes and the
amendment of the Existing Series C Notes, (iii) acknowledges and agrees that,
the Guaranteed Obligations (as such term defined in the Guarantee Agreement)
include obligations in respect of the Note Purchase Agreement, the Outstanding
Notes and any Shelf Notes that may be issued in the future, and to that extent,
the Guarantee Agreement shall be deemed to have been amended, and
(iv) acknowledges and agrees that the Guarantee Agreement is in full force and
effect and, except as provided in the foregoing clause (iii), is unamended.

Although each of the Parent and the General Partner has been informed of the
matters set forth herein and has acknowledged and agreed to the same, each of
the Parent and the General Partner understands that the Noteholders have no
obligation to inform the Parent or the General Partner of such matters in the
future or to seek the acknowledgment or agreement to future amendments, waivers
or consents by the Parent or General Partner, and nothing herein shall create
such a duty.

Each of the Parent and General Partner also represents and warrants to the
Noteholders that all of the representations and warranties made by the Parent or
the General Partner in the Guarantee Agreement are true and correct in all
material respects on the date hereof as if made on and as of the date hereof,
except to the extent that any of such representations and warranties relate by
their terms to a prior date (which remain true and correct as of such prior
date).

[Remainder of page intentionally left blank; next page is signature page.]

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parent and General Partner has caused this
Confirmation and Reaffirmation of Guarantee to be executed on its behalf, as of
the date first above written, by one of its duly authorized officers.

 

STONEMOR PARTNERS L.P. By:   STONEMORE GP LLC By:  

 

Name:   Title:   STONEMOR GP LLC By:  

 

Name:   Title:  

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF COMPLIANCE CERTIFICATE]

Financial Statement Date:             ,         

Prudential Investment Management Inc.

The Prudential Insurance Company of America

Prudential Retirement Insurance and Annuity Company

Pruco Life Insurance Company

Each Affiliate of Prudential Investment Management Inc.

which becomes bound by certain provisions of

the Note Agreement (as hereinafter defined)

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

iStar Tara LLC

Each Affiliate of iStar Financial Inc. which becomes

bound by certain provisions of the Note Agreement

1114 Avenue of the Americas

New York, NY 10036

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Note Purchase Agreement,
dated as of August 15, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Note Agreement,” the terms
defined therein being used herein as therein defined), among StoneMor Operating
LLC, a Delaware limited liability company (the “Operating Company”), each of the
Subsidiaries of the Operating Company (each individually an “Issuer” and
collectively, the “Issuers”), StoneMor GP LLC, a Delaware limited liability
company (the “General Partner”), StoneMor Partners L.P., a Delaware limited
liability partnership (the “Parent”, together with the General Partner and the
Issuers, each a “Credit Party” and collectively, the “Credit Parties”),
Prudential Investment Management Inc. (“Prudential”), iStar Tara LLC (“iStar”)
and each of the holders of Notes from time to time party thereto (the
“Noteholders” and, together with Prudential and iStar, collectively, the
“Investor Group”). Unless otherwise indicated, all capitalized terms used and
not defined herein shall have the respective meanings ascribed thereto in the
Note Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the General Partner, and that, as such,
he/she is authorized to execute and deliver this Certificate to the Investor
Group on the behalf of the Credit Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

 

Exhibit C-1



--------------------------------------------------------------------------------

[1]. The Credit Parties have delivered the year-end audited financial statements
required by Section 7.1(a) of the Note Agreement for the fiscal year of the
Credit Parties ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

[1]. The Credit Parties have delivered the unaudited financial statements
required by Section 7.1(b) of the Note Agreement for the fiscal quarter of the
Credit Parties ended as of the above date. Such consolidated financial
statements fairly present in all material respects the financial condition,
results of operations and cash flows of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Note
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Credit Parties during the accounting period covered by such financial
statements.

3. The review described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
fiscal period covered by the financial statements described in paragraph 1
above[, except as set forth below].

4. The representations and warranties of the Credit Parties contained in
Section 5 of the Note Agreement and all representations and warranties of any
Credit Party that are contained in any document furnished at any time under or
in connection with the Finance Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.5 of the Note Agreement shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.1 of the Note Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate for the fiscal period covered thereby.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                ,                .

 

STONEMOR GP LLC By:  

 

Name:  

 

Title:  

 

 

Exhibit C-2



--------------------------------------------------------------------------------

STONEMOR GP LLC By:  

 

Name:  

 

Title:  

 

 

Exhibit C-3



--------------------------------------------------------------------------------

For the Quarter/Year ended             ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Minimum EBITDA.   A.   Consolidated EBITDA for
Measurement Period ending on above date (the “Subject Period”):    $
                 1.    Consolidated Net Income of the Parent and its
Subsidiaries for Subject Period:    $                  2.    Consolidated
Interest Charges of the Parent and its Subsidiaries for Subject Period:    $
                 3.    Provision for income taxes for Subject Period:    $
                 4.    Depreciation and amortization expenses for Subject
Period:    $                  5.    Non-cash cost for Cemetery Property and real
property sold for Subject Period:    $                  6.    Any extraordinary
losses for Subject Period:    $                  7.    Losses from sales of
assets other than inventory and Cemetery Property and real property sold in the
ordinary course of business for Subject Period:    $                  8.   
Other non-cash items (including, without limitation, one-time charges associated
with “cheap stock” compensation expense) for the Subject Period:    $
                 9.    Reasonable fees, costs and expenses incurred in
connection with the Transaction, the restructuring of the Existing Credit
Agreement and the Note Purchase Agreement, the Second Amendment and the related
amendment to the Credit Agreement, and the refinancing of the Series A Notes for
the Subject Period:    $                  10.    Any extraordinary gains for the
Subject Period:    $                  11.    Gains from sales of assets other
than inventory and Cemetery Property and real property sold in the ordinary
course of business for the Subject Period:    $             

 

Exhibit C-4



--------------------------------------------------------------------------------

    12.    The amount of non-cash gains (other than as a result of deferral of
purchase price with respect to notes or installment sale contracts received in
connection with the sales of Cemetery Property) for the Subject Period:    $
                 13.    Other non-cash gains for the Subject Period:    $
                 14.    Balance Sheet Adjustments    $                  15.   
Pro Forma Basis Adjustments    $                  16.    Consolidated EBITDA
(Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 – 11 – 12 – 13 +/- 14 +/- 15):
   $                B.   $39,000,000    $                C.   80% of Permitted
Acquisition Step-Up    $                D.   Minimum required: (Line I.B + I.C)
   $                E.   Excess (deficient) for covenant compliance (Line I.A.16
– I.D):    $              II.   Section 7.11(b) – Minimum Consolidated Fixed
Charge Coverage Ratio.   A.   Consolidated EBITDA for Subject Period (Line
I.A.16 above):    $                B.   Cash dividends or distributions made by
the Parent for Subject Period:    $                C.   Consolidated Fixed
Charges for Subject Period:    $                D.   Consolidated Fixed Charge
Coverage Ratio ((Line II.A – II.B) ÷ Line II.C):               to 1.0       

Minimum required:

    
 
 
 
 
 
 
  1.15 to 1.0
(from
2009 to
2011);
1.20 to 1.0
(from
2012 and
thereafter)

III.

  Section 7.11(c) - Consolidated Leverage Ratio   A.   Consolidated Funded
Indebtedness for Subject Period:    $             

 

Exhibit C-5



--------------------------------------------------------------------------------

  B.   Consolidated EBITDA for Subject Period (Line I.A.16 above):    $
               C.   Consolidated Leverage Ratio for Subject Period (Line III.A ÷
III.B):               to 1.0       

Maximum permitted:

    
 
 
 
 
 
 
 
 


 

3.75 to 1.0
(for the
Subject
Periods
ending June
30, 2009 to
March 31,
2010); 3.50
to 1.0


(thereafter)

IV.   Section 7.11(d) – Maximum Maintenance Capital Expenditures   A.   Capital
Expenditures of the Parent and any of its Subsidiaries for Subject Period:    $
               B.   Capital Expenditures of the Parent and any of its
Subsidiaries representing amounts paid in connection with improvements which
enhance (as opposed to maintain) the value of property for Subject Period:    $
               C.   Capital Expenditures of the Parent and any of its
Subsidiaries representing amounts paid in connection with the purchase or
construction of mausoleums for Subject Period:    $                D.   Capital
Expenditures of the Parent and any of its Subsidiaries representing amounts paid
in connection with Permitted Acquisitions for Subject Period:    $             
  E.   Maintenance Capital Expenditures for Subject Period (Line IV.A – (IV.B +
C + D):    $                    

Maximum permitted:

    
 
 


 
 

 
 
 
 

$4,200,000
(from 2009
to 2010);


4,600,000
(for 2010);

5,200,000
(from 2012
and
thereafter)

 

Exhibit C-6



--------------------------------------------------------------------------------

Annex I

None.

 

Annex I